UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 40-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12 OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13(a) OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended January 31, 2013 Commission File Number: 000-29970 THE DESCARTES SYSTEMS GROUP INC. (Exact name of Registrant as specified in its charter) N/A (Translation of Registrant’s name into English (if applicable)) Canada (Province or other jurisdiction of incorporation or organization) N/A (Primary Standard Industrial Classification Code Number (if applicable)) N/A (I.R.S. Employer Identification Number (if applicable)) 120 Randall Drive, Waterloo, Ontario, Canada N2V 1C6 Tel: (519) 746-8110 (Address and telephone number of Registrant’s principal executive offices) Descartes Systems (USA) LLC Powers Ferry Business Park 2030 Powers Ferry Road SE Suite 350 Atlanta, GA 30339-5066 Tel: (678)247-0400 (Name, address (including zip code) and telephone number (including area code) of agent for service in the United States) Securities registered or to be registered pursuant to Section 12(b) of the Act. Title of each class: Name of each exchange on which registered: Common Shares, no par value Nasdaq Rights to purchase Common Shares, no par value Nasdaq Securities registered or to be registered pursuant to Section 12(g) of the Act. None (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. N/A (Title of Class) For annual reports, indicate by check mark the information filed with this Form: xAnnual information formxAudited annual financial statements Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report. [•]as of January 31, 2013 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted on its pursuant to Rule 405 of Regulation S-T (Sec. 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). YesxNo o CERTIFICATIONS See Exhibits 99.4, 99.5 and 99.6 to this Annual Report on Form 40-F. CONTROLS AND PROCEDURES DISCLOSURE CONTROLS AND PROCEDURES The Registrant, under the supervision and with the participation of the Registrant’s management, including the Registrant’s Chief Executive Officer (principal executive officer) and Chief Financial Officer (principal financial officer), evaluated the effectiveness of the Registrant’s disclosure controls and procedures as of January 31, 2013 (the “Evaluation Date”), pursuant to Rule 13a-15(b) promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Based upon that evaluation, the Registrant’s Chief Executive Officer and Chief Financial Officer concluded that, as of the Evaluation Date, the Registrant’s disclosure controls and procedures were effective. INTERNAL CONTROL OVER FINANCIAL REPORTING Management’s Report on Financial Statements and Internal Control Over Financial Reporting Management’s Report on Financial Statements and Internal Control Over Financial Reporting is contained in the Registrant’s 2013 Annual Report filed herewith as Exhibit 99.2 and incorporated herein by reference. Report of Independent Registered Chartered Accountants The report of Deloitte & Touche LLP with respect to the effectiveness of the Registrant’s internal control over financial reporting is contained in the Registrant’s 2013 Annual Report filed herewith as Exhibit 99.2 and incorporated herein by reference. Changes in Internal Control Over Financial Reporting During the period covered by this Annual Report on Form 40-F, there have been no changes in the Registrant’s internal control over financial reporting that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. NOTICES PURSUANT TO RULE None. AUDIT COMMITTEE FINANCIAL EXPERT The Registrant’s Audit Committee of the Board of Directors currently consists of three members. The Registrant’s Board of Directors has determined that Eric Demirian and John J. Walker are “audit committee financial experts” (as defined in paragraph 8(b) of General Instruction B to Form 40-F). All members of the Audit Committee are independent within the meaning of the Nasdaq Stock Market’s (“Nasdaq”) director independence standards. CODE OF ETHICS The Registrant has adopted a Code of Business Conduct and Ethics (the “Code of Ethics”) that applies to the Registrant’s principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. A copy of the Code of Ethics is posted on the Registrant’s corporate website at www.descartes.com and is also available at www.sedar.com. The Registrant intends to disclose through its website any waivers or amendments to its Code of Ethics that apply to any principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. INDEPENDENT REGISTERED CHARTERED ACCOUNTANTS FEES AND SERVICES The aggregate fees billed in respect of the fiscal years ending January 31, 2013 and January 31, 2012 for professional services rendered by Deloitte & Touche LLP, the Registrant’s independent registered chartered accountants and Licensed Public Accountants, are as follows (all amounts in table are in US dollars – amounts that were billed in Canadian dollars are converted to US dollars at the applicable exchange rate on the last day of the applicable fiscal period): Fiscal Year Ended January 31, Fiscal Year Ended January 31, Audit Fees $ $ Audit-Related Fees $ $ Tax Fees $
